Citation Nr: 1636496	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-07 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an earlier effective date for service-connection for scar residuals of the left upper forearm, left upper arm, left flank, and right wrist from a shell fragment wound based on clear and unmistakable error in an October 1970 rating decision. 

2.  Entitlement to an earlier effective date for service-connection for scar residuals of the left upper arm, left flank, left lower back, right buttock, midline abdominal, left thigh, right forearm and right upper arm from a shell fragment wound based on clear and unmistakable error in an October 1970 rating decision.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1968 to November 1969.  The Veteran received the Combat Action Ribbon, Vietnam Campaign Medal with device, the Vietnam Service Metal with one star, and the Purple Heart Medal with one star. 

This case comes before the Board of Veterans' Appeals (the Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In addition to the issues listed above, the August 2011 rating decision also denied an increased rating for the Veteran's service connected hearing loss disability and entitlement to service connection for left knee scars and muscle damage.  These issues were not appealed and are not before the Board. 

The Board notes that the Veteran's claim of CUE for failure to adjudicate the issue of entitlement to service connection for residuals of scars was reclassified as stated above for rating purposes in the August 2011 rating decision, which awarded service connection for the scars, but denied the CUE claim.  

The Veteran appeared at a Central Office hearing in Washington, D.C. in June 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 



FINDINGS OF FACT

1.  It is undebatable that in June 1969 the Veteran was injured in the line of duty sustaining wounds from shrapnel penetrating the right arm, left chest, abdomen, and left lower extremity.  

2.  It is undebatable that Veteran's scars were documented in his claims file at the time of the October 1970 rating decision. 

3.  It is undebatable that the Agency of Original Jurisdiction (AOJ) failed to adjudicate the Veteran's claim for entitlement to service connection for the residuals of scars in the October 1970 rating decision, and thereby implicitly denied the claim.

4.  It is undebatable that at the time of the October1970 rating decision the evidence of record warranted an award of service connection for the Veteran's residuals of scars. 

5.  It is undebatable that the Veteran's claim for residuals of scars arose within one year of the Veteran's separation from service.


CONCLUSIONS OF LAW

1.  The October 1970 rating decision contained clear and unmistakable error (CUE) by denying the Veteran's claim for entitlement to service connection for scar residuals of the left upper forearm, left upper arm, left flank, and right wrist from a shell fragment.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

2.  For the claim of entitlement to service connection for scar residuals of the left upper forearm, left upper arm, left flank, and right wrist from a shell fragment, the Veteran is entitled to an effective date of November 18, 1969.  38 C.F.R. § 3.400(B)(2)(a) (1970). 

3.  The October 1970 rating decision contained clear and unmistakable error (CUE) by denying the Veteran's claim for entitlement to service connection for scar residuals of the left upper arm, left flank, left lower back, right buttock, midline abdominal, left thigh, right forearm and right upper arm from a shell fragment wound.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

4.  For the claim of entitlement to service connection for scar residuals of the left upper arm, left flank, left lower back, right buttock, midline abdominal, left thigh, right forearm and right upper arm from a shell fragment wound, the Veteran is entitled to an effective date of November 18, 1969.  38 C.F.R. § 3.400(B)(2)(a) (1970).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 2011 correspondence, the Veteran's representative specifically alleged that CUE existed in the October 1970 rating decision for failure to grant service connection for scars.  

As an initial matter, the Board notes that VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App 165, 178-79 (2001).  

Legal Criteria

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reverse decision.  38 C.F.R. § 3.105(a) (2015). 

In determining whether a prior determination involves CUE, the Court has established a three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

CUE is a very specific kind of error.  It is an error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be considered "clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.  

A claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The claimant must provide some degree of specificity as to what the error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the error would have manifestly changed the outcome at the time it was made.  Bustos v. West, 179 F.3d 1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992)); see also Fugo, 6 Vet. App. at 44 (1993).

Factual Background

The Veteran filed for disability compensation in November 1969 when he separated from the United States Marine Corps.  He was unrepresented at the time.  The application stated that it was for a perforated eardrum sustained in June 1969.  The Veteran testified at his hearing in June 2016 that he did not fill out the application and he was unaware it was only for a perforated eardrum.  

The AOJ's June 1970 rating decision awarded service connection for residuals of perforated eardrums and for residuals for an injury to the left calf because it was sustained "in the same injury."  The rating decision did not mention the Veteran's scars, but an April 1970 request for records did list "multiple wounds and scars" in the section entitled "alleged disease or injury."  Further the claims file contains an examination in March 1970, file stamped April 1970, which noted scars and wounds on the left arm, right arm, right forearm, abdomen, left pelvis, lower lumbar, and left medial thigh.  These wounds are attributed to the same June 1969 incident as the perforated eardrums and left calf injury were attributed. 

New evidence was received in July 1970.  It consisted of the treatment records from the United States Marine Hospital in Guam, where the Veteran was treated for the injuries he incurred from the June 1969 incident.  The records noted wounds from shrapnel penetrating the right arm, left chest, abdomen, and left lower extremity.  The record also note that the injuries were sustained in the line of duty in Vietnam.

In October 1970, the AOJ issued another rating decision that only contained a finding for service connection for a hearing disability that was a residual of the perforated eardrum. 

In August 2010, the Veteran filed a claim asserting CUE in the October 1970 rating decision due to the VA's failure to grant service connection.  By rating action in August 2011, service connection was granted for scar residuals of the left upper forearm, left upper arm, left flank, and right wrist from a shell fragment wound effective from August 24, 2010.  Service connection was also granted for the separate disability of scar residuals of the left upper arm, left flank, left lower back, right buttock, midline abdominal, left thigh, right forearm and right upper arm from a shell fragment wound effective from August 24, 2010.  

Analysis

The October 1970 rating decision was not appealed within a year, nor was new and material evidence received during that period of time.  Therefore the October 1970 rating decision became final and is subject to revision on the basis of CUE.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19153 (1970). 

The Board finds that at the time of the October 1970 rating decision the Veteran had a claim for the residual of scars pending.  The Veteran's claim had remained open because the addition of new and material evidence after the June 1970 rating decision, where the claim had arisen.  See Mitchell v. McDonald, Vet. App. 12-1245 (November 18, 2015) (holding that when additional evidence is received within the appeal period, the claim remains open.).  That evidence consisted of the Veteran's treatment records from the United States Marine Hospital, where he was treated for injuries sustained in a June 1969 incident.  

It is important to note while the claim for residuals of scars was not expressly mentioned in the June 1970 rating decision, the evidence demonstrated the Veteran had made such a claim at the time.  As a pro se claimant, the Veteran was entitled to a sympathetic reading of the pleadings which must consider whether the record, in total, had articulated a claim.  Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  The AOJ appears to have partially met this requirement when it inferred from his application that he sought benefits for injuries he sustained in the June 1969 incident.  This was demonstrated by the addition of the claim for service connection for the injury to the left calf in the June 1970 rating decision because it was part of "the same injury."  However, a claim for the residuals of scars should have also been inferred because the evidence at the time objectively and conclusively demonstrated the Veteran also had residuals of scars from the same incident.  See Id. at 256-57 (noting that where a pro se Veteran has averred his symptoms and potential causes of disability, it is the VA who knows the provision of title 38 and can evaluate whether there is a potential claim for benefits).  In particular, the March 1970 VA examination report indicated the presence of the scars and that they were incurred in the same June 1969 incident.  

The Board notes that while the October 1970 rating decision did not directly address the claim for residuals for scars, the AOJ implicitly denied the claim.  This is because the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has determined that where a claim, including a reasonably raised claim under a sympathetic reading, is not acted upon by the agency decision maker, it is deemed denied.  Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005).  The Court of Appeals for Veteran's Claims (the Court) has enumerated factors that must be considered when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented."  Cogburn v. Shinseki, 24 Vet. App. 205, 214-15 (2010)

Here, the claim for service connection for residuals of scars remained open at the time of the October 1970 rating decision.  The scars were incurred in the same incident as the other disabilities for which service connection was awarded in the June 1970 and October 1970 rating decisions.  The claim arose out the same filing as the other disabilities awarded service connection, including the hearing loss claim specifically adjudicated in the October 1970 rating decision.  The Veteran was unrepresented at the time.  Therefore, the effect of the October 1970 rating decision was to deny the claim for service connection for residuals of scars.

Thus, as the Veteran's claims were implicitly denied in the October 1970 rating decision, the Board must determine whether there was CUE in the failure to grant service connection for scar residuals of the left upper forearm, left upper arm, left flank, and right wrist and scar residuals of the left upper arm, left flank, left lower back, right buttock, midline abdominal, left thigh, right forearm and right upper arm in that rating decision.

The October 1970 rating decision contained CUE because it misapplied the law at the time by denying service connection for residual of scars.  At the time of the decision VA regulations provided that service connection is awarded where "the facts, shown by evidence, establish that a particular injury or disease resulting in a disability was incurred coincident with service in the Armed Forces."  38 C.F.R. § 3.303(a) (1970).  

It is undebatable that the facts at the time of the October 1970 adjudication warranted an award of service connection.  The Veteran's scars were documented by the March 1970 VA examination.  The scars were directly traced to a June 1969 incident in both the VA examination and through United States Marine Hospital treatment records, which noted the Veteran was injured in the line of active duty in Vietnam.  The October 1970 rating decision should have awarded service connection for the scars. 

Further, it is undebatable that the award of service connection for residuals of scars should have been effective November 18, 1969.  The Veteran's separation from service was on November 17, 1969.  His claim was received within one year of separation.  Under the regulations at the time of the October 1970 decision, if a claim was received within one year after separation from service, the date of entitlement shall be the day following separation.  38 C.F.R. § 3.400(B)(2)(a) (1970).  Therefore the Veteran was entitled to an effective date of November 18, 1969 for his claim of service connection for residuals of scars. 



	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to an effective date of November 18, 1969, for service-connected scar residuals of the left upper forearm, left upper arm, left flank, and right wrist from a shell fragment wound is granted on the bases of clear and unmistakable error in the October 1970 rating decision. 

Entitlement to an effective date of November 18, 1969, for service-connected scar residuals of the left upper arm, left flank, left lower back, right buttock, midline abdominal, left thigh, right forearm and right upper arm from a shell fragment wound is granted on the bases of clear and unmistakable error in the October 1970 rating decision.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


